Citation Nr: 0633214	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  96-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1972 to August 1972 and 
from July 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision.  In June 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) remanded the matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2006 remand, the Court cited to a December 1977 
VA clinical record which the veteran submitted to the Court 
in his informal brief.  This record had also been cited to by 
a VA physician.  In an August 2001 clinical record, the 
physician indicated that the veteran showed him copies of old 
charts from the medical record and the physician copied the 
data onto his report.  

The December 1977 treatment record which the veteran 
submitted to the Court had not previously been submitted to 
the Board.  The December 1977 record shows blood pressure 
readings from December 14-20.  However, other records which 
the veteran submitted along with the December 1977 record in 
his informal brief had already been associated with the 
claims folder.  In a January 2002 letter sent with medical 
records, the veteran's attorney at the time indicated that 
the veteran obtained the attached documents from the James A. 
Haley VA Hospital.  In March 2002, the Board requested that 
the veteran's treatment records at James A. Haley VA Hospital 
be associated with the claims folder.  While his records from 
that institution are in the claims folder, the December 1977 
record which the veteran submitted on his own is not 
included.  On remand, the December 1977 records from James A. 
Haley VA Hospital should be requested.  The December 1977 
records submitted from the veteran should be compared with 
the original records from James A. Haley VA Hospital.  In the 
event that the original records are not found, the RO should 
determine the source of the records submitted by the veteran.   
Additionally, the RO should address the alterations of the 
December 1977 record showing blood pressure readings from 
December 14-20 which have cross outs of the patient's name, 
social security number, and date of birth and are written in 
the with the veteran's information.  Also, the RO should 
address the medication sheet dated in December 1977 showing 
entries from December 15-23 which are typed except for the 
entry in December 23 which is handwritten in.        

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the veteran's 
treatment records from December 1977 
from James A. Haley VA Hospital and 
compare them with the copies submitted 
by the veteran.  

2.	If the original December 19, 1977 
records referenced above are not with 
the veteran's records from James A. 
Haley VA Hospital, an appropriate 
official at the RO should review the 
records and determine their 
authenticity.  The official should 
address the alterations of the December 
1977 record which has cross outs of the 
patient's name, social security number, 
and date of birth.  The official should 
also address the record with medication 
entries from December 15-23 which has 
typed information for all but one 
entry.

3.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue.  All 
applicable laws and regulations should 
be considered.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


